 1

 2

 3

 4

 5

 6                      UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF CALIFORNIA
 8

 9   JENNIFER BRUM and MICHAEL CAMERO,  )Case No. 2:17-CV-00241 JAM-EFB
     individually, and on behalf of     )
10   other members of the general       )
     public similarly situated,         )
11   	                                  )
                       Plaintiffs,      )
12                                      )
          v.                            )RELATED CASE ORDER
13                                      )
     MARKETSOURCE, INC. WHICH WILL      )
14   DO BUSINESS IN CALIFORNIA AS       )
     MARYLAND MARKETSOURCE, INC., a     )
15                                      )
     Maryland corporation; ALLEGIS
                                        )
16   GROUP, INC., a Maryland            )
     corporation; and DOE 1 through 10, )
17   inclusive,                         )
                                        )
18                     Defendants.      )
     JOHNNY ESPARZA, on behalf of       )
19   himself, all others similarly      )
     situated,                          )
20                                      )Case No. 2:18-CV-02688 TLN-KJM
                       Plaintiffs,      )
21                                      )
          v.                            )
22                                      )
     MARYLAND MARKETSOURCE, INC.,       )
23   Maryland corporation; ALLEGIS      )
     GROUP, INC., a Maryland            )
24                                      )
     corporation; ALLEGIS GROUP
                                        )
25   HOLDINGS, INC. a Maryland          )
     corporation; and DOES 1 through    )
26   50, inclusive,                     )
                                        )
27                     Defendants.      )
28        Examination of the above-entitled actions reveals that these


                                     1
 1   actions are related within the meaning of Local Rule 123 (E.D. Cal.

 2   2005).   Accordingly, the assignment of the matters to the same

 3   judge and magistrate judge is likely to affect a substantial

 4   savings of judicial effort and is also likely to be convenient for

 5   the parties.

 6        The parties should be aware that relating the cases under

 7   Local Rule 123 merely has the result that these actions are

 8   assigned to the same judge and magistrate judge; no consolidation

 9   of the actions is effected.   Under the regular practice of this

10   court, related cases are generally assigned to the judge and

11   magistrate judge to whom the first filed action was assigned.

12        IT IS THEREFORE ORDERED that the action denominated 2:18-CV-

13   02688 TLN-KJM be reassigned to Judge John A. Mendez and Magistrate

14   Judge Edmund F. Brennan for all further proceedings, and any dates

15   currently set in the reassigned case only are hereby VACATED.

16   Henceforth, the caption on documents filed in the reassigned case

17   shall be shown as 2:18-CV-02688 JAM-EFB.

18        IT IS FURTHER ORDERED that the Clerk of the Court make

19   appropriate adjustment in the assignment of civil cases to

20   compensate for this reassignment.

21        IT IS SO ORDERED.

22   Dated:   November 28, 2018.          /s/ John A. Mendez___________
                                          JOHN A. MENDEZ
23                                        United States District Judge
24

25

26

27

28


                                      2
